Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 July 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities: “bird” on page 1, line 16 & page 3, line 16, should be changed to --birds--, to be consistent with the remainder of the list in both instances.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-26 & 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 17, 20, & 25 of U.S. Patent No. 8024889. Although the claims at issue are not identical, they are not patentably distinct from each other because:

providing a pest control device (“capsule”) comprising two segments (“first portion and second portion”) connected by a tether (“extension”), 
placing the pest control device, in a deployable state wherein the two segments engage to form an enclosed capsule (“deployable state”), propelling the pest control device (“projected”), wherein the pest control device takes on an attachment state wherein the segments are separated and connected by the tether and attaches by the tether to the branch (“attachment state” see claim 20).
US8024889 is silent to providing a launcher comprising a barrel and a source of pressurized gas, placing the pest control device at one end of the barrel, injecting pressurized gas into the barrel to propel the pest control device through the barrel and out an open end of the barrel.
Dindl (US6904838) discloses providing a launcher (12) comprising a barrel and a source of pressurized gas, injecting pressurized gas into the barrel to propel the pest control device through the barrel and out an open end of the barrel (Col. 2, line 58-Col. 3, line 34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify US8024889 by pressurized gas projection as taught by Dindl, in order to unfurl the device in otherwise unreachable places by the user.
For Claim 23, the above-modified reference teaches the method of claim 22, and US8024889 further discloses wherein the pest control device comprises pheromone (claim 26), and the method comprises placing the pest control device at a branch of a tree located in an orchard or a nursery (“toward a tree”).

The above-modified reference is silent to comprising disposing the pheromone at a branch located in an upper 1/3 of the tree.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by aiming at the top third of the targeted tree, as it is well known in the art to aim at the top of a tree, since it wouldn’t easily be treatable by hand.
For Claim 25, the above-modified reference teaches the method of claim 24.
The above-modified reference is silent to wherein the tree is an apple tree.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the above-modified reference by aiming at an apple tree, since it is noted as an option in Col. 1, lines 11-16, US8024889.
For Claim 26, the above-modified reference teaches the method of claim 22, and US8024889 further discloses wherein the two segments engage to form an enclosed capsule in the deployable state (“deployable state”), wherein the tether is within the capsule when the capsule is in the deployable state (“separated yet connected” claim 20).
For Claim 32, the above-modified reference teaches the method of claim 22, and US8024889 further discloses wherein the coating comprises a pheromone (claim 26) or a pesticide.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 27-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed method of placing a pest control device on a branch of a tree, requiring the steps of placing the pest control device comprising two segments connected by a tether in a deployable state with the two segments engaged to form an enclosed capsule at one end of a launcher barrel, using the launcher to inject pressurized gas into the barrel resulting in the propulsion of the pest control device out an open end in the barrel, the pest control device then taking on an attachment state with the segments separated and connected by the tether, the tether attaching the pest control device to the tree branch.
The closest pieces of prior art, as previously relied upon, are Pearce, III et al. (US 6772694 & 6675789). Each reference to Pearce discloses a similar projectile to the claimed invention; however, in each disclosure of Pearce, it is imperative that the capsule disintegrate in order to disperse the volatile substance further. The claimed invention requires that the pest control device take on an attachment state in which the capsules of the device are connected to one another and attached to a tree branch by the tether.
Additionally, Baker (US 20040168363), as previously relied upon, discloses a pest control device with two capsules and a tether; however, as noted in Applicant’s Remarks, page 7, “Baker clearly contemplates hand installation of the device.” 
Mangolds et al. (US 5750918 and US 5898125) discloses a deployable system starting off as a cartridge in a deployable state (Fig. 1A) and projecting into an attachment state (Fig. 1C); however, Mangolds teaches away from firing at a tree and the attachment of the device to a branch, (Column 1, lines 32-36) since tree branches would obstruct the intended target.
Lloyd (GB 2386673) teaches a bola deployment device with a similar construction to the instant invention; however, Lloyd also teaches away from the deployment of the device at a tree (page 1, lines 28-29) since such an object would disrupt the intended use of the device.
Dindl (US 6904838) teaches a gas-propelled device comprising two segments (Figs. 6 & 7) into an attachment state held together by a tether (Fig. 5); however, there appears to be no reason to aim this device at a tree, per the claimed method, and this step would not be apparent to one of ordinary skill in the art. 
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643